83259: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24243: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83259


Short Caption:BLANDINO (KIM) VS. SHERIFF (STATE)Court:Supreme Court


Related Case(s):79191, 79191-COA, 79524, 79524-COA, 80363, 80363-COA, 80541, 80541-COA, 80606, 80606-COA, 81327, 81327-COA, 81431, 81765, 81765-COA, 82034, 82034-COA, 82502, 82641, 83472, 83618


Lower Court Case(s):Clark Co. - Eighth Judicial District - C341767Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKim Blandino
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentJoseph Lombardo


RespondentLinda Marie Bell


RespondentMichelle Leavitt





Docket Entries


DateTypeDescriptionPending?Document


07/23/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


07/23/2021Petition/WritFiled Proper Person Petition for Writ. Emergency Petition for Mandamus and/or Prohibition and/or Certiorari and to take Judicial Notice and to Suspend Rules Pursuant to NRAP 2. (SC)21-21313




07/23/2021Other Incoming DocumentFiled Proper Person Document. Exhibits 1JP-5JP. (SC)21-21316




08/19/2021Order/DispositionalFiled Order Denying Petition for Extraordinary Relief.  "ORDER the petition DENIED."  SNP21-RP/LS/AS  (SC)21-24243




09/14/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-26547




09/14/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View